UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6715


MICHAEL MCNEAL,

                  Plaintiff - Appellant,

          v.

HONORABLE TIMOTHY R. DOORY,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-00923-JKB)


Submitted:   July 25, 2013                  Decided:   July 30, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael McNeal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael   McNeal    appeals   the   district     court’s   orders

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006), and denying his Fed. R. Civ. P. 59(e)

motion.    On appeal, we confine our review to the issues raised

in the Appellant’s brief.             See 4th Cir. R. 34(b).              Because

McNeal’s informal brief does not challenge the basis for the

district   court’s       disposition,    McNeal    has   forfeited     appellate

review    of    the   court’s     orders.    Accordingly,       we   affirm   the

district   court’s       judgment.      We   dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                        2